DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed May 17, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103- Obviousness (New Rejection)
Claims 1-4, 6-13 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2019/0201721) in view of O’Connell et al. (US 2010/0196287) in further view of Vermeer (US 5,624,906), as evidenced by Ross Organic (retrieved 2022).
Schneider et al. disclose oral care compositions comprising HABP, which are useful in methods of repairing or inhibiting dental erosion, promoting dental remineralization, and/or enhancing the anti-cavity effects of fluoride. (Abstract).  Hydroxyapatite Binding Polypeptides (HABP) are effective in repairing or mitigating the effects of dental erosion, promoting dental remineralization, and enhancing the anti-cavity effects of fluoride (paragraph 0005).  A biocide (for example cetylpyridinium chloride at 0.1%) and fluoride may be added to the filtrate. The HABP may then be combined with components of an orally acceptable carrier, for example a mouthwash base, to provide an oral care composition for repairing or mitigating the effects of dental erosion, promoting dental remineralization, and enhancing the anti-cavity effects of fluoride (paragraph 0006). The HABP is present in the composition in an amount of from 0.01 weight % to 3 weight % by total weight of the composition (paragraphs 0008 to 0010). In a mouth rinse or a mouthwash formulation, the carrier is typically a water/alcohol liquid mixture in which a hydrolyzed wheat protein or hydrolyzed rice protein is dissolved or dispersed (paragraphs 0044 to 0046). The composition may also comprise surfactants (paragraph 0173).
Schneider et al. differ from the instant claims insofar as they do not disclose the molecular weight of the partially hydrolyzed protein. 
O’Connell et al. disclose compositions that may be formulated into oral care compositions (paragraph 0130).  A toothpaste composition may comprise a partially hydrolyzed wheat protein. A toothpaste composition is disclosed comprising sorbitol, glycerin, sodium fluoride (0.32%), xanthan gum, triclosan and Gluadin® W40 (1%, a suitable hydrolyzed wheat protein disclosed in the instant Specification). Gluadin® W40 is a hydrolyzed wheat protein that is an amber liquid, with a characteristic inherent odor, a dry substance of 40.0-44.0%, a total nitrogen content of 5.2-6.5%, and an ash content of <= 1.5% (as evidenced by Ross Organic). Additional active ingredients that may be included in the oral treatment agents, include, for example, a fluorine compound, an active substance against plaque bacteria, an active substance for tartar control, an active for remineralization, an aid against sensitive teeth or for protection of the gums (paragraph 0135).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have used Gluadin® W40 as the partially hydrolyzed wheat protein of Schneider et al. because it is a suitable protein for oral care compositions and it has the properties disclosed by Schneider, total nitrogen, pH value, and ash content. 
Schneider et al. in view of O’Connell et al. differs from the instant claims insofar as it does not disclose the amount of water in a mouthwash. 
Vermeer disclosed composition that may be formulated into mouthwashes. The mouthwash and dental rinse compositions are preferably liquids based predominantly on water. Therapeutic mouthwashes are formulated for the purpose of relieving infection, preventing dental caries, or mitigating some other pathological condition that may be associated with the mouth, teeth or throat (col. 1, lines 62-65). Water general comprises 45% to about 90% by weight of the composition. 
It would have been obvious to one of ordinary skill in the art prior to the time the invention was made to have used 75 weight to 85 weight % water in the mouthwash composition of Schneider et al. because this is a suitable amount of water used in mouthwash compositions. 

Conclusion
Claims 1-4, 6-13 and 15-21 are rejected.
Claim 5 is withdrawn.
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612